Exhibit 10.10

 

LOGO [g27270ex10_10logo.jpg]             

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

December 7, 2015

 

To: Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd.

Secaucus, New Jersey 07094

 

Re: Master Confirmation—Capped Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of December 7,
2015, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) and Vitamin Shoppe, Inc., a Delaware
corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in (i) a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation, and
(ii) a Trade Notification in the form of Schedule B hereto (a “Trade
Notification”), which shall reference the relevant Supplemental Confirmation and
supplement, form a part of, and be subject to such Supplemental Confirmation.
This Master Confirmation, each Supplemental Confirmation and the related Trade
Notification together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and such Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 2002 ISDA Master Agreement (the “Agreement”) as if Dealer and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of New York law as the
governing law (without reference to its choice of law provisions other than
Title 14 of Article 5 of the New York General Obligations Law) and (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, such Supplemental
Confirmation, such Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification; (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and the Trade Notification relating to any Transaction, shall
govern such Transaction.

General Terms.

 

Trade Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Buyer:    Counterparty Seller:    Dealer Shares:    The common
stock of Counterparty, par value USD 0.01 per share (Exchange symbol “VSI”).
Exchange:    The New York Stock Exchange Related Exchange(s):    All Exchanges.
Prepayment/Variable Obligation:    Applicable Prepayment Amount:    For each
Transaction, as set forth in the related Supplemental Confirmation. Prepayment
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Contract Fee:    For each Transaction, as set forth in the related
Supplemental Confirmation. On the Prepayment Date, Buyer shall pay Seller an
amount in USD equal to the Contract Fee in immediately available funds by wire
transfer to an account specified by Seller.

Valuation.

 

Hedge Period:    For each Transaction, the period from, and including, the Hedge
Period Start Date to, and including, the Hedge Completion Date for such
Transaction. If, at any time during the Hedge Period for any Transaction, the
weighted average price at which Dealer, or an affiliate of Dealer, has until
such time purchased Shares in connection with establishing its initial hedge
position with respect to such Transaction equals to or exceeds the Hedging
Threshold Price for such Transaction, (i) Dealer shall have the right to
terminate the Hedge Period for such Transaction as of such time and (ii) the
Calculation Agent may make adjustments to the Minimum Share Threshold for such
Transaction and any other variable or term

 

2



--------------------------------------------------------------------------------

   relevant to the terms of such Transaction and, for the purposes of
calculating the Number of Shares to be Delivered for such Transaction, shall
adjust the Prepayment Amount for such Transaction, to preserve the fair value of
such Transaction to Dealer and ensure that Dealer’s, or its affiliate’s, initial
theoretical delta for such Transaction is equal to the number of Shares
purchased by Dealer or such affiliate during the Hedge Period for such
Transaction at the time of such termination. Hedge Period Start Date:    For
each Transaction, as set forth in the related Supplemental Confirmation. Hedge
Completion Date:    For each Transaction, as set forth in the related Trade
Notification, to be the earlier of (x) the Exchange Business Day on which
Dealer, or an affiliate thereof, completes the establishment of Dealer’s initial
hedge position with respect to such Transaction, as determined by Dealer in its
sole discretion and (y) the Hedge Period End Date. Hedge Period End Date:    For
each Transaction, as set forth in the related Supplemental Confirmation. For
each Transaction, Dealer shall deliver to Counterparty, no later than 5:00 p.m.
(New York City time) on the Exchange Business Day immediately following the
Hedge Completion Date for such Transaction, a Trade Notification for such
Transaction, substantially in the form of Schedule B hereto, setting forth,
among other things, the Hedge Completion Date for such Transaction, the Hedge
Period Reference Price for such Transaction, the Minimum Shares for such
Transaction and the Calculation Period Start Date for such Transaction. Hedge
Period Reference Price:    For each Transaction, the arithmetic average of the
VWAP Prices for all of the Exchange Business Days in the Hedge Period for such
Transaction, subject to “Valuation Disruption” below. VWAP Price:    For any
Exchange Business Day, the volume-weighted average price at which the Shares
trade as reported in the composite transactions for United States exchanges and
quotation systems, during the regular trading session for the Exchange on such
Exchange Business Day, excluding (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such
Exchange Business Day, (iii) trades that occur in the last ten minutes before
the scheduled close of trading on the Exchange on such Exchange Business Day
and, if the Calculation Agent does not look to the Bloomberg Page to calculate
the VWAP Price, the ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Exchange Business Day that do not satisfy the requirements of Rule 10b-18(b)(3)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
determined in good faith by the Calculation Agent (all such trades other than
any trades described in clauses (i)

 

3



--------------------------------------------------------------------------------

   to (iv) above, “Rule 10b-18 Eligible Transactions”). The Calculation Agent
shall refer to the Bloomberg Page “VSI US <Equity> AQR SEC” (or any successor
thereto), unless, in its commercially reasonable judgment, to do so would
produce an erroneous result for such Exchange Business Day to determine the VWAP
Price. Forward Price:    For each Transaction, the arithmetic average of the
VWAP Prices for all of the Calculation Dates in the Calculation Period for such
Transaction, subject to “Valuation Disruption” below. Forward Price Adjustment
Amount:    For each Transaction, as set forth in the related Supplemental
Confirmation. Calculation Period:    For each Transaction, the period from, and
including, the Calculation Period Start Date for such Transaction to, and
including, the Termination Date for such Transaction. Calculation Period Start
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Termination Date:    For each Transaction, the Scheduled
Termination Date for such Transaction; provided that Dealer shall have the right
to designate any Calculation Date on or after the First Acceleration Date to be
the Termination Date for all or any part of such Transaction (an “Accelerated
Termination Date”) by delivering notice (an “Accelerated Notice”) to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Calculation Date immediately following the designated Accelerated
Termination Date. Dealer shall specify in each Acceleration Notice the portion
of the Prepayment Amount that is subject to acceleration (which may be less than
the full Prepayment Amount). If the portion of the Prepayment Amount that is
subject to acceleration is less than the full Prepayment Amount, then the
Calculation Agent shall proportionally adjust the terms of the Transaction as
appropriate in order to take into account the occurrence of such Accelerated
Termination Date (including cumulative adjustments to take into account all
prior Accelerated Termination Dates). For the avoidance of doubt, such
adjustments for an acceleration in respect of less than the full Prepayment
Amount shall be administrative in nature and not intended to adjust the
settlement value of the remaining portion of the Transaction. Calculation Date:
   For each Transaction, any date that is both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation.
Scheduled Termination Date:    For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below. First Acceleration Date:    For each Transaction, as set
forth in the related Supplemental Confirmation.

 

4



--------------------------------------------------------------------------------

Valuation Disruption:    The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by deleting the words “at any
time during the one-hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be” and inserting the words “at any time on any Scheduled Trading Day during
the Hedge Period, Calculation Period or Settlement Valuation Period” after the
word “material,” in the third line thereof.    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.   
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Hedge Period or the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, extend the Settlement Valuation Period. If any such Disrupted Day is
a Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent may also determine
that (i) such Disrupted Day is a Disrupted Day in full, in which case the VWAP
Price for such Disrupted Day shall not be included for purposes of determining
the Forward Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 Eligible Transactions in the Shares on such Disrupted Day taking into
account the nature and duration of the relevant Market Disruption Event, and the
weighting of the VWAP Price for the relevant Calculation Dates during the
Calculation Period or the Settlement Valuation Period, as the case may be, shall
be adjusted in a commercially reasonable manner by the Calculation Agent for
purposes of determining the Forward Price or the Settlement Price, as the case
may be, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares. Any Exchange Business Day on which, as of the date hereof, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.    If a Disrupted Day occurs during the Hedge Period for
any Transaction, the Calculation Period for any Transaction or the Settlement
Valuation Period for any

 

5



--------------------------------------------------------------------------------

   Transaction, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day (a “Disruption Event”), then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day (and each consecutive Disrupted Day
thereafter) to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

Settlement Terms.

 

Settlement Procedures:    For each Transaction:   

(i)     if the Number of Shares to be Delivered for such Transaction is
positive, Physical Settlement shall be applicable to such Transaction; provided
that Dealer does not, and shall not, make the agreement or the representations
set forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws as a result of the fact that Counterparty
is the Issuer of the Shares with respect to any Shares delivered by Dealer to
Counterparty under any Transaction; or

  

(ii)    if the Number of Shares to be Delivered for such Transaction is
negative, then the Counterparty Settlement Provisions in Annex A hereto shall
apply to such Transaction.

Number of Shares to be Delivered:    For each Transaction, a number of Shares
(rounded down to the nearest whole number) equal to (i) the Prepayment Amount
for such Transaction, divided by (ii)(A) the Forward Price for such Transaction
minus (B) the Forward Price Adjustment Amount for such Transaction; provided
that the Number of Shares to be Delivered shall not be less than the Minimum
Shares. The Number of Shares to be Delivered on the Settlement Date for any
Transaction shall be reduced, but not below zero (subject to the provisions
below opposite the caption “Consequences of Excess Dividend” and Section 11
hereof), by any Shares delivered pursuant to “Initial Share Delivery” and
“Minimum Share Delivery” below. For the avoidance of doubt, if the Forward Price
Adjustment Amount for any Transaction is a negative number, clause (ii) of the
immediately preceding sentence shall be equal to (A) the Forward Price for such
Transaction, plus (B) the absolute value of the Forward Price Adjustment Amount.
Excess Dividend Amount:    For the avoidance of doubt, all references to the
Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.

 

6



--------------------------------------------------------------------------------

Settlement Date:    For each Transaction, if the Number of Shares to be
Delivered for all or such portion of such Transaction is positive, the date that
is one Settlement Cycle immediately following the Termination Date for all or
such portion of such Transaction (the final Settlement Date, the “Final
Settlement Date”). Settlement Currency:    USD Initial Share Delivery:    For
each Transaction, Dealer shall deliver a number of Shares equal to the Initial
Shares for such Transaction to Counterparty on the Initial Share Delivery Date
for such Transaction in accordance with Section 9.4 of the Equity Definitions,
with such Initial Share Delivery Date deemed to be a “Settlement Date” for
purposes of such Section 9.4. Initial Share Delivery Date:    For each
Transaction, as set forth in the related Supplemental Confirmation. Initial
Shares:    For each Transaction, as set forth in the related Supplemental
Confirmation. Minimum Share Delivery:    For each Transaction, Dealer shall
deliver a number of Shares equal to the excess, if any, of the Minimum Shares
over the Initial Shares on the Minimum Share Delivery Date for such Transaction
in accordance with Section 9.4 of the Equity Definitions, with such Minimum
Share Delivery Date deemed to be a “Settlement Date” for purposes of such
Section 9.4. Minimum Share Delivery Date:    For each Transaction, the date one
Settlement Cycle immediately following the Hedge Completion Date for such
Transaction. Minimum Shares:    For each Transaction, as set forth in the
related Supplemental Confirmation. Minimum Share Threshold:    For each
Transaction, as set forth in the related Supplemental Confirmation. Hedging
Threshold Price:    For each Transaction, as set forth in the related
Supplemental Confirmation.

Share Adjustments.

 

Potential Adjustment Event:    In addition to the events described in Section
11.2(e) of the Equity Definitions, it shall constitute an additional Potential
Adjustment Event if (x) the Scheduled Termination Date for any Transaction is
postponed pursuant to “Valuation Disruption” above (including, for the avoidance
of doubt, pursuant to Section 7 hereof), (y) a Regulatory Disruption as
described in Section 7 occurs or (z) a Disruption Event occurs. In the case of
any event described in clause (x), (y) or (z) above occurs, the Calculation
Agent shall, in its commercially reasonable discretion, adjust any relevant
terms of such Transaction as necessary to account for the economic effect on the
Transaction of such postponement, Regulatory Disruption or Disruption Event, as
the case may be.

 

7



--------------------------------------------------------------------------------

Excess Dividend:    Any dividend or distribution on the Shares (other than any
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.
Consequences of Excess Dividend:    The declaration by the Issuer of any Excess
Dividend, the ex-dividend date for which occurs or is scheduled to occur during
the Relevant Dividend Period for any Transaction, shall result in an adjustment,
by the Calculation Agent, to the Minimum Shares and/or the Minimum Share
Threshold as the Calculation Agent determines appropriate to preserve the fair
value of such Transaction after taking into account such Excess Dividend. Method
of Adjustment:    Calculation Agent Adjustment Relevant Dividend Period:    For
each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction. Relevant Dividend Period End Date:    For each Transaction, if the
Number of Shares to be Delivered for such Transaction is negative, the last day
of the Settlement Valuation Period; otherwise, the Termination Date for such
Transaction.

Extraordinary Events.

 

Consequences of Merger Events:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment Tender Offer:    Applicable; provided that (a) Section
12.1(d) of the Equity Definitions shall be amended by replacing “10%” in the
third line thereof with “15%,” (b) Section 12.1(l) of the Equity Definitions
shall be amended by (i) deleting the parenthetical in the fifth line thereof,
(ii) replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) adding immediately after the words “Tender Offer” in the
fifth line thereof “, and any publicly announced change or amendment to such an
announcement (including, without limitation, the announcement of an abandonment
of such intention)” and (c) Sections 12.3(a) and 12.3(d) of the Equity
Definitions shall each be amended by replacing each occurrence of the words
“Tender Offer Date” by “Announcement Date.” Consequences of Tender Offers:   

(a) Share-for-Share:

   Cancellation and Payment

 

8



--------------------------------------------------------------------------------

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment Nationalization, Insolvency or Delisting:   
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. Additional Disruption Events:   

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable

   Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

   Hedging Party:

   Dealer

   Determining Party:

   Dealer

(e) Hedging Disruption:

   Applicable

   Hedging Party:

   Dealer

   Determining Party:

   Dealer

(f) Increased Cost of Hedging:

   Applicable

   Hedging Party:

   Dealer

 

9



--------------------------------------------------------------------------------

        Determining Party:    Dealer       (g) Increased Cost of Stock Borrow:
   Applicable         Initial Stock Loan Rate:    For each Transaction, as set
forth in the related Supplemental Confirmation.         Hedging Party:    Dealer
        Determining Party:    Dealer     Hedging Adjustments:    For the
avoidance of doubt, whenever the Calculation Agent is called upon to make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event, the Calculation Agent shall make
such adjustment by reference to the effect of such event on Dealer, assuming
that Dealer maintains a commercially reasonable Hedge Position.    

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:

   Applicable 2.  

Calculation Agent.

   Dealer; provided that following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, if Dealer, as the Calculation Agent, fails
to timely make any calculation, adjustment or determination required to be made
by the Calculation Agent hereunder or to perform any obligation of the
Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act as
the Calculation Agent. Upon request from Counterparty, the Calculation Agent
shall promptly (but in no event later than within five (5) Exchange Business
Days from the receipt of such request) provide Counterparty with a written
explanation describing in reasonable detail any calculation, adjustment or
determination made by it (including any quotations, market data or information
from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing the Calculation
Agent’s proprietary models or other information that may be proprietary or
subject to contractual, legal or regulatory obligations to not disclose such
information). 3.  

Account Details.

     (a)  

Account for payments to Counterparty:

    To be provided separately.     Account for delivery of Shares to
Counterparty:     To be provided separately.

 

10



--------------------------------------------------------------------------------

  (b)   Account for payments to Dealer:     Beneficiary Bank: JPMorgan Chase
Bank NA New York     Beneficiary Swift Code: CHASUS33 or ABA 021000021     Favor
of Ultimate Beneficiary Full Name: JPMCB NA OTC Derivatives     Ultimate
Beneficiary Account Number: 99997979     Ultimate Beneficiary Swift Code:
CHASUS33XXX     Account for delivery of Shares to Dealer:     To be provided
separately. 4.  

Offices.

  (a)   The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.   (b)   The Office of Dealer for each
Transaction is: London     JPMorgan Chase Bank, National Association     London
Branch     P.O. Box 161     60 Victoria Embankment     London EC4Y 0JP    
England 5.  

Notices.

  (a)   Address for notices or communications to Counterparty:     Vitamin
Shoppe, Inc.     300 Harmon Meadow Blvd.     Secaucus, New Jersey 07094    
Attention: Brenda Galgano, EVP, Chief Financial Officer     Telephone No.:
 (201) 624-3263     Facsimile No.:   (201) 624-3824     Email Address:
 brenda.galgano@vitaminshoppe.com   (b)   Address for notices or communications
to Dealer:     JPMorgan Chase Bank, National Association     EDG Marketing
Support     Email: edg_notices@jpmorgan.com    
            edg_ny_corporate_sales_support@jpmorgan.com     With a copy to:

   

Attention:

  Jason Shrednick    

Title:

  Executive Director    

Telephone No:

  212-622-6392    

Facsimile No:

  917-464-6770    

Email Address:    

  jason.shrednick@jpmorgan.com

 

11



--------------------------------------------------------------------------------

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party, as of the Trade
Date of any Transaction, that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
each party represents and warrants to the other that (A) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (B) it is an “accredited investor”
as that term is defined under Regulation D under the Securities Act and (C) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

 

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

  (i) As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by Dealer) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty. Counterparty has all corporate power to enter into this Master
Confirmation, such Supplemental Confirmation and the Trade Notification for such
Transaction and to consummate the transactions contemplated hereby and thereby
and to purchase the Shares and deliver any Settlement Shares in accordance with
the terms hereof and thereof.

 

  (ii) As of the Trade Date for each Transaction hereunder, the execution and
delivery by Counterparty of, and the performance by Counterparty of its
obligations under, this Master Confirmation and the Supplemental Confirmation
for such Transaction, and the consummation of the transactions herein and
therein contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its subsidiaries or any of their respective assets or (C) any contractual
restriction binding on or affecting Counterparty or any of its subsidiaries or
any of its assets.

 

  (iii) As of the Trade Date for each Transaction hereunder, all governmental
and other consents that are required to have been obtained by Counterparty with
respect to performance, execution and delivery of this Master Confirmation and
the Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

 

  (iv) As of the Trade Date for each Transaction hereunder, (A) such Transaction
is being entered into pursuant to a publicly disclosed Share buy-back program
and its Board of Directors has approved the use of derivatives to effect the
Share buy-back program, and (B) there is no internal policy of Counterparty,
whether written or oral, that would prohibit Counterparty from entering into any
aspect of such Transaction, including, without limitation, the purchases of
Shares to be made pursuant to such Transaction.

 

12



--------------------------------------------------------------------------------

  (v) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (vi) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (vii) Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.

 

  (viii) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  (ix) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction.

 

  (x) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the first day of
the Hedge Period for such Transaction and ending on the later of (1) the earlier
of (x) the Scheduled Termination Date and (y) the last Additional Relevant Day
(as specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Dealer and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below) and (2) if Section 15 is applicable to such Transaction,
the date on which all deliveries owed pursuant to Section 15 have been made.

 

13



--------------------------------------------------------------------------------

  (xi) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date, the Settlement Date, any Cash Settlement
Payment Date and any Settlement Method Election Date for each Transaction,
Counterparty is not, and will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

 

  (xii) Counterparty is not, and after giving effect to each Transaction will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (xiii) [Reserved]

 

  (xiv) Other than pursuant to a Rule 10b5-1 repurchase plan entered into
between Counterparty and Dealer or Dealer’s affiliates and pursuant to Allowed
Purchases (as defined below), Counterparty has not entered, and will not enter,
into any repurchase transaction with respect to the Shares (or any security
convertible into or exchangeable for the Shares) (including, without limitation,
any agreements similar to the Transactions described herein) where any initial
hedge period, calculation period, relevant period, settlement valuation period
or seller termination purchase period (each however defined) in such other
transaction will overlap at any time (including, without limitation, as a result
of extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period, settlement valuation period or seller
termination purchase period in any other transaction overlaps with any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable) under this Master Confirmation as a
result of any postponement of the Scheduled Termination Date or extension of the
Settlement Valuation Period pursuant to “Valuation Disruption” above or any
analogous provision in such other transaction, Counterparty shall promptly amend
such other transaction to avoid any such overlap.

 

  (xv) Counterparty shall, at least one day prior to the first day of the Hedge
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify Dealer of the total number
of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule C
hereto.

 

  (xvi) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, there has not been
any Merger Announcement (as defined below).

 

7. Regulatory Disruption. In the event that Dealer concludes, in good faith and
based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures consistently applied (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer), for
it to refrain from or decrease any market activity on any Scheduled Trading Day
or Days during the Calculation Period or, if applicable, the Settlement
Valuation Period, Dealer may by written notice to Counterparty elect to deem
that a Market Disruption Event has occurred and will be continuing on such
Scheduled Trading Day or Days.

 

14



--------------------------------------------------------------------------------

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:

 

  (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 

  (b) During the Hedge Period, the Calculation Period and the Settlement
Valuation Period, if any, for any Transaction and in connection with the
delivery of any Alternative Delivery Units for any Transaction, Dealer (or its
agent or Affiliate) may effect transactions in Shares in connection with such
Transaction. The timing of such transactions by Dealer, the price paid or
received per Share pursuant to such transactions and the manner in which such
transactions are made, including, without limitation, whether such transactions
are made on any securities exchange or privately, shall be within the sole
judgment of Dealer. Counterparty acknowledges and agrees that all such
transactions shall be made in Dealer’s sole judgment and for Dealer’s own
account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether Dealer (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, any Supplemental Confirmation
or any Trade Notification must be effected in accordance with the requirements
for the amendment or termination of a “plan” as defined in Rule 10b5-1(c).
Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

  (e) Counterparty shall not knowingly or intentionally, directly or indirectly,
communicate any information relating to the Shares or any Transaction
(including, without limitation, any notices required by Section 10(a)) to any
employee of Dealer or JPMS, other than as set forth in the Communications
Procedures attached as Annex B hereto.

 

9. Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation;
provided that (x) purchases of Shares that do not constitute “Rule 10b-18
purchases” under subparagraphs (ii) or (iii) of Rule 10b-18(a)(13) and
(y) repurchase or withholding of Shares to cover amounts payable (including tax
liabilities and/or payment of exercise price) in respect of the exercise, or as
a result of the forfeiture, of employee stock options or the vesting of
restricted stock or stock units (“Allowed Purchases”), shall, in each case, not
be subject to this Section 9.

 

15



--------------------------------------------------------------------------------

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction make, or permit to
be made, to the extent within its control, any public announcement (as defined
in Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Merger Announcement”) unless such Merger Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares, except to the extent required by any law, rule or
regulation applicable to Counterparty;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

  (c) Upon the occurrence of any Merger Announcement (whether made by
Counterparty or a third party), the Calculation Agent may (i) make commercially
reasonable adjustments to the terms of any Transaction, including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Hedge Period, the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such Merger
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

16



--------------------------------------------------------------------------------

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments that would allow the
Number of Shares to be Delivered to be less than zero), at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such event (including adjustments to
account for changes in volatility, expected dividends, stock loan rate, value of
any commercially reasonable Hedge Positions in connection with the Transaction
and liquidity relevant to the Shares or to such Transaction). If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement. If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A hereto shall apply.

 

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

 

  (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the reference
therein to “100%” being replaced by “greater than 25%” and reference to “50%”
being replaced by “75%” and without reference to the clause beginning
immediately following the definition of Reverse Merger therein to the end of
such definition), Tender Offer or Merger Transaction or any other transaction
involving the merger of Counterparty with or into any third party, (ii) the sale
or transfer of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction with respect to Counterparty, (iv) any acquisition by Counterparty
or any of its subsidiaries where the aggregate consideration transferable by
Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty, (v) any lease, exchange, transfer, disposition (including, without
limitation, by way of spin-off or distribution) of assets (including, without
limitation, any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty or
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

17



--------------------------------------------------------------------------------

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) Dealer and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

 

  (iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of Dealer and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Hedge Period Reference Price, the Forward Price, VWAP Price and Settlement
Price, each in a manner that may be adverse to Counterparty; and

 

  (v) each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

 

13. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation,
any Supplemental Confirmation or any Trade Notification, or under any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation, any
Supplemental Confirmation or any Trade Notification, or under any other
agreement between the parties hereto, by operation of law or otherwise, and each
party hereby waives any such right of setoff, netting or recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

18



--------------------------------------------------------------------------------

15. Alternative Termination Settlement. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction or (b) any
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Counterparty’s control), if either party would owe any amount to
the other party pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Amount”), then, in lieu of any payment of such Payment
Amount, unless Counterparty makes an election to the contrary no later than the
Early Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”)) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by Dealer, the prices at which Dealer
purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to Dealer, in writing on the date it notifies Dealer of
such election, that, as of such date, Counterparty is not aware of any material
non-public information regarding Counterparty or the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws. If delivery of Shares or Alternative Delivery
Units, as the case may be, pursuant to this Section 15 is to be made by
Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply as if
(A) such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus
(y) the Payment Amount owed by Counterparty. For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply. If delivery of Shares or Alternative Delivery Units, as the
case may be, is to be made by Dealer pursuant to this Section 15, the period
during which Dealer purchases Shares or Alternative Delivery Units to fulfill
its delivery obligations under this Section 15 shall be referred to as the
“Seller Termination Purchase Period.”

 

16.

Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, Dealer may (but need not)
determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss or (ii) the price at
which one or more market participants would offer to sell to the Seller a block
of shares of Common Stock equal in number to the Seller’s hedge position in
relation to the Transaction. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts

 

19



--------------------------------------------------------------------------------

  calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
relevant Transaction under Article 12 of the Equity Definitions will be payable
on the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 15, such Shares or Alternative Delivery Units shall
be delivered on a date selected by Dealer as promptly as practicable.

 

17. Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not be entitled to take delivery of any Shares deliverable hereunder
to the extent (but only to the extent) that, after such receipt of any Shares
hereunder, the Equity Percentage would exceed 8.0%. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery the Equity Percentage would exceed 8.0%. If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, Dealer
gives notice to Counterparty that, after such delivery, the Equity Percentage
would not exceed 8.0%. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part beneficially owns (within the meaning of
Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day.

 

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction.

 

19. Additional Termination Events.

 

  (a) The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b) Notwithstanding anything to the contrary in Section 6 of the Agreement, if
a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by Dealer or Counterparty if the price of the Shares on the Exchange
at any time falls below such Termination Price, with Counterparty as the sole
Affected Party and such Transaction as the sole Affected Transaction.

 

20. Non-confidentiality. Dealer and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation, any Trade Notification
and the transactions contemplated hereby and thereby to any and all persons,
without limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

21. [Reserved.]

 

22.

Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, Dealer may assign any of its rights or duties hereunder to (x) any
one or more of its affiliates which has a long-term senior unsecured debt rating
or long-term issuer rating from each of Moody’s Investors Service and Standard &
Poor’s Ratings Services at least as high as those of Dealer at the time of such
assignment or (y) any one or more of its affiliates so long as such affiliates’
obligations hereunder are guaranteed on a full an unconditional basis by
JPMorgan Chase & Co., in each case, without the prior written consent of
Counterparty; provided that, Dealer may not assign its rights and obligations
hereunder and under the Agreement if such assignment would, as of the date of
such assignment, result in (i) Counterparty being required to pay the assignee
an amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the

 

20



--------------------------------------------------------------------------------

  Agreement greater than the amount in respect of which Counterparty would have
been required to pay to Dealer in the absence of such assignment or
(ii) Counterparty receiving a payment from which an amount has been withheld or
deducted, on account of a Tax under Section 2(d)(i) of the Agreement in excess
of that which Issuer would have been required to so withhold or deduct in the
absence of such assignment, unless the assignee would be required to make
additional payments pursuant to Section 2(d)(i)(4) of the Agreement.
Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of any Transaction and
any such designee may assume such obligations. Dealer may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares. Dealer shall be discharged of its obligations to Counterparty only to
the extent of any such performance. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of any Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

 

23. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or such Transaction” at the end of the sentence.

 

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (ii) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof, and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

  (c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or the relevant Transaction” at the
end of the sentence.

 

  (d) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(i) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (ii) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (e) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (f) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and
(4) deleting clause (X) in the final sentence.

 

21



--------------------------------------------------------------------------------

24. Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Relevant Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to Dealer, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
Dealer to hedge its exposure to such Transaction.

 

25. Status of Claims in Bankruptcy. Dealer acknowledges and agrees that none of
this Master Confirmation, any Supplemental Confirmation or any Trade
Notification is intended to convey to Dealer rights against Counterparty with
respect to any Transaction that are senior to the claims of common stockholders
of Counterparty in any United States bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to any Transaction; provided further
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than any Transaction.

 

26. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Trade Notification, any Supplemental Confirmation, this Master Confirmation or
the Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under any Trade
Notification, any Supplemental Confirmation, this Master Confirmation, the
Equity Definitions incorporated herein, or the Agreement (including, without
limitation, rights arising from Change in Law, Loss of Stock Borrow, Increased
Cost of Stock Borrow, Hedging Disruption, Increased Cost of Hedging, or
Illegality).

 

27. Agreements regarding the Trade Notification.

 

  (i) Counterparty accepts and agrees to be bound by the contractual terms and
conditions as set forth in the Trade Notification for any Transaction hereunder,
absent manifest error. Upon receipt of any such Trade Notification, Counterparty
shall promptly execute and return such Trade Notification to Dealer; provided
that Counterparty’s failure to so execute and return such Trade Notification
shall not affect the binding nature of such Trade Notification, and the terms
set forth therein shall be binding on Counterparty to the same extent, and with
the same force and effect, as if Counterparty had executed a written version of
such Trade Notification.

 

  (ii) Counterparty and Dealer agree and acknowledge that (A) the transactions
contemplated by this Master Confirmation will be entered into in reliance on the
fact that this Master Confirmation, each Supplemental Confirmation hereunder and
the related Trade Notification form a single agreement between Counterparty and
Dealer, and Dealer would not otherwise enter into such transactions, (B) this
Confirmation is a “qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (C) such Trade Notification, regardless of whether such Trade
Notification is transmitted electronically or otherwise, constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (D) this Master Confirmation as supplemented by
each Supplemental Confirmation hereunder constitutes a prior “written contract”,
as set forth in Section 5-701(b)(1)(b) of the General Obligations Law, and each
party hereto intends and agrees to be bound by this Master Confirmation and any
such Supplemental Confirmation.

 

  (iii) Counterparty and Dealer further agree and acknowledge that this Master
Confirmation as supplemented by each Supplemental Confirmation hereunder
constitutes a contract “for the sale or purchase of a security”, as set forth in
Section 8-113 of the Uniform Commercial Code of New York.

 

22



--------------------------------------------------------------------------------

28. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, EACH TRADE NOTIFICATION, THE TRANSACTIONS HEREUNDER
AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER
CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY TRADE NOTIFICATION AND THE
TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT, ACTION OR PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS PROVIDED HEREIN.

 

29. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

30. Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of Dealer, has acted solely as agent and not as principal with respect
to this Master Confirmation and each Transaction and (b) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of any Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under any Transaction. JPMS is authorized to act as agent for
Dealer.

 

31. Tax Matters.

 

  (i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

 

  (iii) Tax documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents reasonably requested by Dealer.

 

23



--------------------------------------------------------------------------------

LOGO [g27270ex10_10logo.jpg]             

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

Very truly yours,

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association By:  

/s/ Jason Shrednick

Name:   Jason Shrednick Title:   Executive Director

 

Accepted and confirmed as of the date first set forth above: VITAMIN SHOPPE,
INC. By:  

/s/ Brenda Galgano

Name:   Brenda Galgano Title:   Executive Vice President, Chief Financial
Officer



--------------------------------------------------------------------------------

LOGO [g27270ex10_10logo.jpg]             

 

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]

 

To: Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd.

Secaucus, New Jersey 07094

 

Re: Supplemental Confirmation—Capped Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“Dealer”), and Vitamin Shoppe, Inc., a Delaware corporation (“Counterparty”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Dealer and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of December 7, 2015 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    [                 ], 20[    ] Closing Date:    The date on which
the initial issuance of Convertible Notes is consummated as determined in
accordance with the Purchase Agreement. Convertible Notes:    The 2.25%
Convertible Senior Notes due 2020 (as originally issued by Counterparty pursuant
to an indenture to be dated December 9, 2015 between Counterparty and Wilmington
Trust, N.A., as trustee) in an aggregate principal amount of USD 125,000,000.
Purchase Agreement:    The Purchase Agreement relating to the sale of the
Convertible Notes between Counterparty and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, as representatives of the Initial
Purchasers named therein, dated as of the Trade Date. Forward Price Adjustment
Amount:    USD [            ]

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

A-1



--------------------------------------------------------------------------------

Hedge Period Start Date:    [                 ], 20     Hedge Period End Date:
   [                 ], 20    , subject to “Valuation Disruption” as set forth
in the Master Confirmation. Calculation Period Start Date:    As set forth in
the Trade Notification for the Transaction, to be the Scheduled Trading Day
immediately following the Hedge Completion Date. Scheduled Termination Date:   
The [    ]th Scheduled Trading Day immediately following the Hedge Completion
Date. First Acceleration Date:    The [    ]th Scheduled Trading Day immediately
following the Hedge Completion Date. Prepayment Amount:    USD [            ]
Prepayment Date:    [                 ], 20[    ] Initial Shares:   
[                ] Shares; provided that if, in connection with the Transaction,
Dealer is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that Dealer is able to so borrow or otherwise acquire.
All Shares delivered to Counterparty in respect of the Transaction pursuant to
this paragraph shall be the “Initial Shares” for purposes of “Number of Shares
to be Delivered” in the Master Confirmation. Initial Share Delivery Date:   
[                 ], 20[    ] Minimum Shares:    As set forth in the Trade
Notification for the Transaction, to be a number of Shares (rounded down to the
nearest whole number) equal to (a) the Prepayment Amount, divided by (b) the
Minimum Share Threshold. Minimum Share Threshold:    [    ]% of the Hedge Period
Reference Price. Hedging Threshold Price:    If any Initial Shares are delivered
under the relevant Transaction, the price per share equal to the quotient of (A)
the Prepayment Amount divided by (B) the product of the percentage contained in
the definition of the Minimum Share Threshold and the Initial Shares. If no
Initial Shares are delivered under the relevant Transaction, infinity. Maximum
Stock Loan Rate:    [    ] basis points per annum Initial Stock Loan Rate:   
[    ] basis points per annum Maximum Number of Shares:    [                ]
Shares Contract Fee:    USD [            ] Termination Price:    USD
[            ] per Share

 

A-2



--------------------------------------------------------------------------------

Additional Relevant Days:    The [    ] Exchange Business Days immediately
following the Calculation Period. Reserved Shares:    [                ] Shares

3. Calculation Dates:

 

1.    2.    3. 4.    5.    6. 7.    8.    9. 10.    11.    12. 13.    14.    15.
16.    17.    18. 19.    20.    21. 22.    23.    24. 25.    26.    27. 28.   
29.    30. 31.    32.    33. 34.    35.    36. 37.    38.    39. 40.    41.   
42. 43.    44.    45. 46.    47.    48. 49.    50.    51. 52.    53.    54. 55.
   56.    57. 58.    59.    60. 61.    62.    63. 64.    65.    66. 67.    68.
   69. 70.    71.    72. 73.    74.    75. 76.    77.    78. 79.    80.    81.
82.    83.    84.

 

A-3



--------------------------------------------------------------------------------

From and including the First Acceleration Date, each Exchange Business Day shall
be a Calculation Date.

4. Notwithstanding anything to the contrary in the Agreement or the Master
Confirmation, in the event the offering of Convertible Notes is not consummated
for any reason by 5:00 p.m. (New York City time) on December 9, 2015 (or such
later date as agreed upon by the parties) (December 9, 2015 or such later date,
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction, including, for the avoidance of doubt, any obligation of Dealer to
deliver any Shares and Counterparty’s obligation to make any payment with
respect thereto, shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that if
such offering of the Convertible Notes is not consummated as a result of a
failure by Counterparty to satisfy any condition specified in Section 5 of the
Purchase Agreement, Counterparty shall reimburse Dealer for any costs or
expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of its terminating, liquidating, obtaining, reestablishing
or adjusting any hedge or related trading position) and purchase from Dealer any
Shares acquired by Dealer or one of more of its affiliates in connection with
the establishment of Dealer’s initial hedge position with respect to the
Transaction at the price equal to Dealer’s or such affiliate’s cost of acquiring
such Shares (as determined by Dealer in its sole judgment). The amount of any
such reimbursement shall be determined by the Calculation Agent in its sole good
faith discretion. The Calculation Agent shall notify Counterparty of such amount
and Counterparty shall pay such amount in immediately available funds on the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that, subject to the proviso included in this Section 3, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

5. Notwithstanding Section 9 of the Master Confirmation, Counterparty may
purchase Shares pursuant to a publicly announced stock buyback program during
the Calculation Period, so long as (i) on any day such purchases are conducted
solely through the same broker or dealer used by Dealer in effecting purchases
of Shares in connection with this Transaction; (ii) on any Exchange Business Day
during the Calculation Period, such purchases do not exceed [    ]% of the ADTV
(as defined in Rule 10b-18(a)(1)) on such Exchange Business Day, and (iii) such
purchases otherwise comply with other provisions of Rule 10b-18 and other
applicable laws, rules and regulation.

6. Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xv) of the Master Confirmation.

7. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-4



--------------------------------------------------------------------------------

LOGO [g27270ex10_10logo.jpg]             

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association By:  

 

Authorized Signatory Name:  

 

Accepted and confirmed as of the Trade Date: VITAMIN SHOPPE, INC. By:  

 

Authorized Signatory Name:  

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

A-5



--------------------------------------------------------------------------------

LOGO [g27270ex10_10logo.jpg]             

 

SCHEDULE B

FORM OF TRADE NOTIFICATION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]

 

To:    Vitamin Shoppe, Inc.    300 Harmon Meadow Blvd.    North Bergen, NJ 07094
Re:    Trade Notification—Capped Accelerated Share Repurchase

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“Dealer”), and Vitamin
Shoppe, Inc., a Delaware corporation (“Counterparty”) on the Trade Date
specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [            ], 20[    ] (the
“Supplemental Confirmation”) between Dealer and Counterparty, as amended and
supplemented from time to time. The Supplemental Confirmation is subject to the
Master Confirmation dated as of December 7, 2015 (the “Master Confirmation”)
between JPMorgan and Counterparty, as amended and supplemented from time to
time.

 

Hedge Completion Date:    [                 ], 20[    ] Calculation Period Start
Date:    [                 ], 20[    ] Hedge Period Reference Price:    USD
[            ] Minimum Shares:    [                ] Shares

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

B-1



--------------------------------------------------------------------------------

LOGO [g27270ex10_10logo.jpg]             

 

Very truly yours, J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank,
National Association By:  

 

Authorized Signatory Name:  

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

B-2



--------------------------------------------------------------------------------

SCHEDULE C

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

Re: Capped Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of
December 7, 2015, between J.P. Morgan Securities LLC, as agent for JPMorgan
Chase Bank, National Association, London Branch and Vitamin Shoppe, Inc., a
Delaware corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Hedge Period][Settlement Valuation
Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Hedge
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:             

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

 

VITAMIN SHOPPE, INC. By:  

 

Authorized Signatory Name:  

 

C-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, the Electing Party is not
aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of (i)
the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Cash Settlement
Forward Cash Settlement Amount:    An amount equal to (a) the Number of Shares
to be Delivered, multiplied by (b) the Settlement Price. Settlement Price:    An
amount equal to the sum of the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, plus USD 0.05, subject to
Valuation Disruption as specified in the Master Confirmation (in each case, plus
interest on such amount during the Settlement Valuation Period at the rate of
interest for Counterparty’s long term, unsecured and unsubordinated
indebtedness, as determined by the Calculation Agent). Settlement Valuation
Period:    A number of Scheduled Trading Days selected by Dealer in its
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the Exchange
Business Day immediately following the Termination Date. Cash Settlement:    If
Cash Settlement is applicable, then Buyer shall pay to Dealer the absolute value
of the Forward Cash Settlement Amount on the Cash Settlement Payment Date. Cash
Settlement Payment Date:    The Exchange Business Day immediately following the
last day of the Settlement Valuation Period. Net Share Settlement Procedures:   
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

Annex A-1



--------------------------------------------------------------------------------

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 101% (in the case of Registered Settlement Shares) or 105% (in
the case of Unregistered Settlement Shares) of the absolute value of the Forward
Cash Settlement Amount, with such Shares’ value based on the value thereof to
Dealer (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Dealer, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Dealer, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement

 

Annex A-2



--------------------------------------------------------------------------------

Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all fees and expenses of Dealer (and
any such Affiliate) in connection with such resale, including, without
limitation, all fees and expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5. Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

 

Annex A-3



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares for
such Transaction minus the amount of any Shares actually delivered by
Counterparty under such Transaction (the result of such calculation, the “Capped
Number” for such Transaction). Counterparty represents and warrants (which shall
be deemed to be repeated on each day that a Transaction is outstanding) that the
aggregate Capped Number for all Transactions under this Master Confirmation is
equal to or less than the number of Shares determined according to the following
formula:

A – B

 

Where   A =    the number of authorized but unissued shares of Counterparty that
are not reserved for future issuance on the date of the determination of the
aggregate Capped Number for all Transactions under this Master Confirmation; and
  B =    the maximum number of Shares required to be delivered to third parties
if Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” for any Transaction under this Master Confirmation shall be
set forth in the Supplemental Confirmation for such Transaction.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7. Counterparty
agrees to use its best efforts to cause the number of authorized but unissued
Shares to be increased, if necessary, to an amount sufficient to permit
Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

December 7, 2015

 

  I. Introduction

Vitamin Shoppe, Inc. (“Counterparty”) and J.P. Morgan Securities LLC, as agent
for JPMorgan Chase Bank, National Association, London Branch (“Dealer”) have
adopted these communications procedures (the “Communications Procedures”) in
connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of December 7, 2015, between Dealer and Counterparty
relating to Capped Accelerated Share Repurchase transactions. These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

 

  II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are EDG Permitted Contacts.

 

  III. Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of Dealer participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of Dealer shall immediately terminate such Communication. In such case,
or if such EDG Trading Personnel or Affiliate or Employee of Dealer determines
following completion of any Communication with Counterparty or any Employee or
Designee of Counterparty that such Communication was not permitted by these
Communications Procedures, such EDG Trading Personnel or such Affiliate or
Employee of Dealer shall promptly consult with his or her supervisors and with
counsel for Dealer regarding such Communication. If, in the reasonable judgment
of Dealer’s counsel following such consultation, there is more than an
insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of Dealer or
its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to Section
19(a) of the Master Confirmation, with Counterparty as the sole Affected Party
and all Transactions under the Master Confirmation as Affected Transactions.

 

  IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Steven Seltzer, Mr. Noah Wynkoop and Mr. Jason Shrednick
or any of their designees; provided that JPMorgan may amend the list of EDG
Permitted Contacts by delivering a revised list of EDG Permitted Contacts to
Counterparty.

 

Annex B-1



--------------------------------------------------------------------------------

“EDG Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any other
Employee of the public side of the Equity Derivatives Group of J.P. Morgan
Chase & Co.; provided that JPMorgan may amend the list of EDG Trading Personnel
by delivering a revised list of EDG Trading Personnel to Counterparty; and
provided further that, for the avoidance of doubt, the persons listed as EDG
Permitted Contacts are not EDG Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2